Title: To James Madison from Richard Rush, 5 August 1825
From: Rush, Richard
To: Madison, James


        
          Dear sir,
          Washington August 5. 1825
        
        It afforded me the greatest pleasure to receive your kind letter of the first instant. Encompassed at present by duties equally laborious and new to me, I am unable to say when I shall be able to break from them; but a visit to Montpelier is among the highest gratifications that I have ever promised myself on getting back to our happy country, and one that I shall be sure to realize when the day for its practicability may arrive. Mrs Rush and our flock of children are all with me here now, and in good health. She shares with me the pleasure derived from your friendly congratulations on our return. Uniting with her in kindest remembrances to Mrs Madison, I pray you dear sir to accept anew all the assurances of my most affectionate attac⟨h⟩ment and respect.
        
          Richard Rush
        
      